Citation Nr: 1716113	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for a sleep condition. 


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing was scheduled in February 2017, but the Veteran failed to appear.  He has not shown good cause for his failure to appear, barring a future hearing.  See 38 C.F.R. § 20.702 (d) (2016). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a low back disorder was last denied in a February 2006 Board decision because it was not related to service.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the Board's February 2006 decision is final.  38 U.S.C.A. § 7104 (b) (2016).

2.  A claim of entitlement to service connection was previously denied for status post hemorrhoidectomy with internal hemorrhoids by a rating decision dated November 1991 because there was no evidence of hemorrhoids in service.  This decision became final in 1992, as the Veteran did not perfect the appeal.

3.  A claim of entitlement to service connection for hearing loss was previously denied by rating decision in September 1994 because hearing at the time of discharge from service was shown as normal.  The Veteran was notified of this decision in a letter from October 1994.  The Veteran submitted a notice of disagreement to this decision and was sent a statement of the case in November 1994.  The Veteran did not respond and the appeal was closed.  This decision became final in October 1995, as the Veteran did not perfect the appeal.

4.  The evidence received since these final decisions, by itself or when considered with the previous evidence of record, does not provide a reasonable possibility of substantiating the claims.  Evidence added to the record since the prior denials, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims for service connection for the claimed disorders. 

5.  The evidence received since the March 2013 statement of the case does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.

6.  A sleep condition was not diagnosed in active service, nor has it been diagnosed since.


CONCLUSIONS OF LAW

1.  The February 2006 Board decision denying service connection for a low back disorder is final.  See 38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).

3.  The November 1991 rating decision denying a service connection claim for hemorrhoids is final.  38 U.S.C.A. § 7105 (c) (West 2016); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016).

4.  The Veteran has not submitted new and material evidence to reopen his claim for service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).

5.  The September 1994 rating decision denying a service connection claim for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 20.1103 (2016).

6.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).

7.  A sleep condition was not incurred in or aggravated by active service and is not proximately due to nor aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

New and Material Evidence Legal Authority 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156 (a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Service Connection Legal Authority 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. § 3.303 (2016).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. §  3.310 (a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. §  3.310 (a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

History of claims

The Veteran has long claimed service connection for various maladies and a short history of those applicable to this decision is warranted. 

The Veteran was originally denied service connection for a low back disability and hemorrhoids, in November 1991.  This decision became final in November 1992, as the Veteran did not appeal the decision.  

In September 1994, the Veteran requested that his claims for a back disability and hemorrhoids be reopened.  The Veteran also filed a claim for entitlement to service connection due to loss of hearing.  The claim for entitlement to service connection for loss of hearing was denied by the RO in a September 1994 rating decision.  While the Veteran filed a timely notice of disagreement and a statement of the case was issued, this rating decision became final in October 1995, as the Veteran did not perfect the appeal.

In January 1997, a new claim for service connection for the back, secondary to the left ankle, was filed.  The claim was denied in February 1997, and the Veteran did not appeal it.  The Veteran again filed a claim for service connection for the back in May 1999, and the RO denied it in June 1999.  Although the Veteran filed a timely notice of disagreement and a statement of the case was issued, the rating decision became final in June 2000 because the Veteran did not perfect the appeal.  

In August 2002, the Veteran resubmitted a claim for his lower back once again.  He perfected his appeal to the October 2002 RO denial.  The Board found sufficient new and material evidence to reopen the claim.  However, in a February 2006 decision, the Board denied the Veteran's claim for service connection for a low back disorder and indicated that there was no positive nexus between the diagnosed back disorder and active service.  The Veteran did not appeal the Board's February 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the Board's February 2006 decision is final. 38 U.S.C.A. § 7104 (b) (2016).

The Veteran's service connection claims for low back pain, hemorrhoids, and loss of hearing were most recently reopened and denied on the merits in a July 2010 RO rating decision.  The Veteran timely perfected his appeal to the Board in March 2013, following the issuance of a statement of the case by the RO. 

New and material evidence for spine 

The evidence of record, submitted since February 2006, is new as it was not considered by the RO during previous denials, but it is not material, as it is cumulative or a restating of previously considered evidence. 

The Board decision in February 2006, denying service connection for back, considered the Veteran's service medical records and two VA examinations dated in April 2000 and January 2005.  The Board found the 2005 examiner's opinion, that it was more likely than not that the Veteran's current back disability was unrelated to military service, to be persuasive.  The lack of evidence of an in-service back disability and of any link between the Veteran's service and his current low back disability, caused the Board to determine that service connection was not warranted.  

The Board also considered lay statements in making this decision but determined that the preponderance of the evidence was against the Veteran's claim and service connection was not warranted for a low back disability.  

Since this decision, the Veteran has undergone a VA spinal examination in March 2010.  The Veteran has also submitted several personal and lay statements regarding his lower back pain.  

The 2010 examiner reviewed the entire file and reconsidered all of the evidence within.  This examiner noted the Veteran's various complaints and contentions dealing with this lower back.  The examiner's requested opinion determined that the history of back injury was more likely than not a strain type of injury.  The examiner noted that the Veteran was 22 years old upon entry to the military and 26 years old at the time of his discharge.  The examiner found it extremely unlikely that the Veteran would have had any significant degenerative disc disease at that age.  The examiner again highlighted that in-service X-Rays were reported as within normal limits.  He indicated that lumbar strain was considered to be a self-limited soft tissue injury, and there is no evidence that these strain-type injuries casuse, predispose, or accelerate to develop degenerative changes of the spine.  For there to be a direct causal association, the Veteran's degenerative changes would have required a traumatic etiology.  In fact, the examiner explained that such degenerative changes were exceedingly common in the population at large and generally increased with age.  Therefore, the examiner was unable to establish a nexus between the in-service complaints and the present multilevel degenerative disk disease with lumbar stenosis.  

This opinion confirms the Board's earlier decision and presents nothing material to the record.  The Veteran has presented new evidence through his statements and those of his wife, brother and sister, but these statements make no material arguments.  Even including these statements, the evidence received fails to establish any relationship between the Veteran's currently diagnosed degenerative disc disease and service.  The statements are new evidence, but they are not material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  There is no competent evidence of a medical nexus opinion linking the current degenerative disc disease with service.  

In summary, the evidence received since the Board's February 2006 decision is either cumulative, irrelevant or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  This evidence is not new and material, and the requirements have not been met to reopen the Veteran's claim for service connection for lower back disability.  

New and material evidence for hemorrhoids 

Service connection was previously denied for status post hemorrhoidectomy with internal hemorrhoids by a rating decision dated November 1991 because there was no evidence of hemorrhoids in service.  This decision became final in 1992, as the Veteran did not perfect the appeal.

This original November 1991 decision utilized the Veteran's July 1991 VA hemorrhoids and rectal examination that showed hemorrhoidal tags with internal hemorrhoids palpable.  Service connection was ultimately denied because of no evidence of hemorrhoids in service and, by extension, no connection between service and the current hemorrhoids. 

The evidence submitted since this decision includes complaints of hemorrhoids between July 2000 and January 2010.  In April 2000, a medical examination found no evidence of external hemorrhoids.  Another examination by the Jackson Mississippi VA Medical Center in July 2000 found no evidence of internal or external hemorrhoids.  In August 2002 and October 2009, the Veteran had rectal examinations which made no mention of hemorrhoids. 

The Veteran was provided a VA examination in February 2010.  The reviewer was unable to find any documentation of hemorrhoids from the Veteran's service treatment records.  The examiner did note that there were a number of occasions in which the Veteran was seen and treated for rectal pain with bleeding.  The examiner also noted that the Veteran was subsequently diagnosed with a rectal fissure.  The examiner commented that "[a]t no time during these evaluations was hemorrhoids noted, only a rectal fissure."  This opinion contained no positive nexus opinion on recent hemorrhoids or evidence to suggest hemorrhoids in service.  The Veteran also seems to be conflating his diagnosed and service-connected anal fissure with the presence of hemorrhoids.  The examiner found no record of a hemorrhoidectomy, only the surgery for an anal fissure. 

Regarding the issue of no hemorrhoids noted in an October 2009 examination, the February 2010 examiner acknowledged that a colonoscopy performed in February 2009 showed some grade I internal hemorrhoids.  This examiner further noted that this level of hemorrhoid without acute inflammation could very well not be identified on digital examination.  Therefore, an examiner would have to defer to the visual examination of February 2009 as to the presence of hemorrhoids (of which there were none).  The examiner also noted the existence of some external hemorrhoidal tags and some internal hemorrhoids during the 1991 examination.  The current examiner could not find any existence of hemorrhoids from 1981 until 1991.  The examiner did not discount the possibility of hemorrhoids, but that it would be difficult to comment on continuity without resorting to mere speculation.  

Additional evidence was also submitted in the form of medical records since the 2010 examination that note that the Veteran has been prescribed medication for hemorrhoids since 2009.  

The evidence received fails to establish any relationship between the Veteran's currently diagnosed hemorrhoids and service.  The new evidence also does not show any hemorrhoids in service.  Much of this evidence added to the record since November 1991 is new evidence, but it is not material, in that it does not relate to an unestablished fact necessary to substantiate the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  There is no conclusive evidence of hemorrhoids in service, nor is there a medical nexus opinion linking any current hemorrhoids with service.  

In summary, the evidence received since November 1991 is either cumulative, irrelevant or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  The evidence received since 1991 is not new and material, and the requirements have not been met to reopen the Veteran's claim for service connection for hemorrhoids. 

New and material evidence for hearing loss

Service connection was previously denied by rating decision in September 1994 because hearing at the time of discharge from service was shown as normal.  There was no evidence of hearing loss due to military service.  The Veteran was notified of this decision in a letter from October 1994.  The Veteran submitted a notice of disagreement to this decision and was sent a statement of the case in November 1994.  The Veteran did not respond and the appeal was closed.  This decision became final in October 1995, as the Veteran did not perfect the appeal.

As to hearing loss, the evidence since the last final denial includes the Veteran's statements, which are competent to discuss some hearing loss and the March 2010 VA audiological examination.  

The Board finds that this evidence is insufficient to reopen the claim.  None of the evidence speaks to a hearing disability in service nor does it address any nexus of any current hearing loss with service.  The March 2010 audiological examination is of dubious quality due to the exaggerated responses by the Veteran, but even if considered valid for testing purposes, the test only proves current hearing loss.  The examiner still opined that the Veteran's hearing impairment was not the result of his military noise exposure.  The opinion was based on the fact that the Veteran had normal hearing in both ears at all frequencies when he entered and exited service.  Also, there was no significant threshold shift at any frequency in either ear during service.  This new evidence does not speak to the lack of hearing loss in service or the lack of any connection since.  The evidence is not material, in that it does not relate to an unestablished fact necessary to substantiate the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

There is no evidence of hearing loss in service, nor is there a medical nexus opinion linking any current hearing problems with service.  The evidence received since 1994 is either cumulative, irrelevant or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  The evidence received since 1994 is not new and material, and the requirements have not been met to reopen the Veteran's claim for service connection for hearing loss. 

Service connection for a sleep condition

The Veteran contends he has a sleep condition secondary to service-connected disabilities.  VA Medical Center treatment notes indicate no diagnosis of a sleep disorder or treatment for a sleep condition.  The Veteran's problem list indicates sleep disturbances in the past; however, there is no evidence of a diagnosed disability.  The Veterans records do mention trouble falling or staying asleep and that the Veteran gets approximately 3 hours of sleep at night.  There is also a treatment note of a sleep study in February 2008 that was negative for obstructive sleep apnea. 

Lay statements indicated that the Veteran had been witnessed having various joint pains since discharge from military service and that those cause sleep difficulties.  The Veteran himself has also mentioned that his trouble sleeping is related to the pain in his joints.  These complaints of sleep difficulty are not a diagnosis of a sleep condition and are not listed as compensable disabilities contemplated by the rating criteria.  Moreover, the Veteran and his family and friends are not competent to render diagnoses as laypersons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Service connection for sleep condition is not warranted because the medical evidence of record fails to show that this disability has been clinically diagnosed.  The Veteran has not presented any evidence showing that this condition was incurred in or aggravated by military service and no medical evidence of a current condition that can be related to military service.  Service connection for a sleep condition must be denied. 





ORDER

New and material evidence for entitlement to service connection for a low back disability is denied.

New and material evidence for entitlement to service connection for hemorrhoids is denied.

New and material evidence for entitlement to service connection for hearing loss is denied.

Entitlement to service connection for sleep disturbance is denied. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


